Opinion by
Oliver, C. J.
In accordance with oral stipulation of counsel that the merchandise in question, as hereinabove identified, “consists of metal combs not designed to be worn on apparel or carried on or about or attached to the person, and not colored with gold, lacquer, or wholly or in chief value of gold, and not plated, and not wholly or in chief value of platinum, and not wholly or in chief value of silver,” the claim of the plaintiff was sustained. As to all other merchandise, the protest was dismissed.